Judgment unanimously reversed, upon the law and upon the facts, the verdict vacated and a new trial ordered, with costs to the appellant. Defendant was entitled to a charge, as requested, that if the jury found that plaintiff was to give testimony in consideration for the percentage agreement, then such agreement was illegal and defendant was entitled to a verdict. Defendant was also entitled to a charge, as requested, that if the jury found that plaintiff had not made a disclosure to Harold Indursky of plaintiff’s financial interest in any settlement that then, too, the agreement would be an illegal one designed to exploit a confidential relationship and, in that event, defendant was entitled to a verdict. Apart from the failure to grant the requests to charge which requires a new trial, a new trial is also merited because the verdict is contrary to the weight of the credible evidence. There was insufficient to show that plaintiff caused or contributed to the settlement with Harold Indursky or that the agreement was as alleged and testified. On the contrary, the proof strongly suggests that plaintiff’s part in the family dispute was quite different from that which she testified. Concur — Breitel, J. P., Rabin, Stevens and Eager, JJ.